Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of 35 U.S.C. 102 (a)(1) which forms the basis for all obviousness rejections set forth in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, 8, 10, 12, 13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Farmer et al., U.S. 5,979,586.
	On claim 1, Farmer cites: 
A method for alerting a driver, comprising: 
detecting an object in a spatial environment adjacent to a vehicle (col. 3, lines 1-3, system 12 detects possible collision threats using a range and bearing sensing circuit); 
identifying a set of output devices located within a cabin of the vehicle, each one of the set of output devices located at a different location of the cabin (figure 1, left speaker/right speaker 16. Col. 3, lines 30-35 discloses a collision warning system 10 based on a model of a human head and the distance and time taken for sound to from the right speaker 16 to reach the opposite (left) ear and vice versa. Col. 4, lines 1-6 discloses in figure 4, where the sound source related to the threat is located in figure 2 with respect to speaker B, where the sound corresponding to the threat, such as a potential collision, will arrive at the right ear first then left ear. Similarly, figures 7 and 8 
selecting an output device of the set of output devices based on a location of the object in relation to the vehicle (figure 1 and col. 3, lines 6-11, generate synthetic automobile and horn sound samples at a specific spatial bearing relative to the host vehicle 1), a location of the selected output device corresponding to the location of the object in relation to the vehicle (Abstract: A vehicle collision warning system converts collision threat messages from a predictive collision sensor into intuitive sounds which are perceived by the occupants to be directed from the direction of the potential collision. Col. 3, lines 35-45 discloses an embodiment wherein selected speakers 16 are used to provide acoustic wave fronts to make it appear as if a threat vehicle, as disclosed in figure 1, is in the desired sound direction, as disclosed in figure 2); and generating a notification via the selected output device (horn sound samples. The cited “horn sound samples” are “horn sounds” coming from the selected speaker collated to the direction of the threat), the notification being limited to the selected output device (as above, the wavefronts generated at the respective speaker 16 is adjusted to give the driver a perception of the threat vehicle in the direction of the desired sound). 

The method of claim 1, further comprising detecting the object via at least one sensor of the vehicle. Col. 3, lines 1-3, range and bearing sensing circuit.

On claim 4, Farmer cites: 
The method of claim 1, further comprising determining the selected output device is generating an output. See the rejection of claim 1 citing col. 2, lines 35-45).

On claim 7, Farmer cites: 
The method of claim 1, in which the notification is at least one of an audio output, a haptic feedback, a visual notification, or a combination thereof.  Farmer, col. 3, lines 7-11.

On claim 8, Farmer cites:
The method of claim 1, in which each of the output device of the set of output devices is coupled to an existing audio system, an existing visual output device, or an existing haptic output device. Col. 2, lines 44-46 and figure 1, “auto stereo” in figure 1 is connected to the left and right speaker thus interpreted to be the same as existing audio system.
On claim 10, see the rejection of claim 1 which discloses the same subject matter as claim 10 and is rejected for the same reasons.  

On claim 12, Farmer cites: 


On claim 13, Farmer cites:
The apparatus of claim 10, in which the instructions further cause the apparatus to determine the selected output device is generating an output (col. 3, lines 6-11 and col. 6, lines 32-53, the speakers sound the estimated direction of the potential collision.). 

On claim 16, Farmer cites: 
The apparatus of claim 10, in which the notification is at least one of an audio output, a haptic feedback, a visual notification, or a combination thereof.  Farmer, col. 3, lines 7-11.

On claim 17, see the rejection of claim 1 which discloses the same subject matter as claim 10 and is rejected for the same reasons.  The claimed “computer readable medium” is the 3D Audio Processor/ Amplifiers 14 and the collision prediction system in general carryout the cited 3D algorithm.

On claim 18, Farmer cites: 

On claim 19, Farmer cites: 
The non-transitory computer-readable medium of claim 17, further comprising program code to determine the selected output device is generating an output. Col. 3, lines 7-11, generate synthetic automobile and horn sound samples at a specific spatial bearing relative to the host vehicle corresponding to the angle of the host vehicle relative to the threat, as detected using the previous 3-D algorithm. Also, as above, the wavefronts generated at the respective speaker 16 is adjusted to give the driver a perception of the threat vehicle in the direction of the desired sound.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being obvious over Farmer et al., U.S. 5,979,586 in view of Tammam et al., U.S. 2017/0354196.
	On claim 2, Farmer cites except: 
The method of claim 1, in which the location of the object corresponds to a blind spot of the vehicle. 
Farmer, as in the rejection of claim 1, discloses using the described apparatus for determining a possible collision with an adjacent vehicle. Farmer doesn’t disclose the feature as being used to detect objects corresponding to a blind spot. 
In the same art of augmented perception systems, Tammam, [0013], discloses a similar embodiment wherein an audio enhanced perception system provides tracking in a blind spot of the first user's audio collision warning system.
It would have been obvious at the time the claimed invention was filed to include into Farmer the threat determination feature of Tammam such that a threat detected in a blind spot of a driver is determined and sounded to a driver. Tammam discloses a known instance where threat detecting circuits determine a threat within a blind spot. 
One of ordinary skill in the art would have recognized that applying the known technique of tracking a threat located in a blind spot and sounding the direction of a that threat located in the blind spot would have yielded predictable results.

On claim 11, Farmer and Tammam cites: 
The apparatus of claim 10, in which the location of the object corresponds to a blind spot of the vehicle. See the rejection of claim 2 citing Tammam. 
Claims 5, 6, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being obvious over Farmer et al., U.S. 5,979,586 in view of Lynch et al., U.S. 4,107,464.
On claim 5, Farmer cites except: 
The method of claim 4, further comprising prioritizing the notification over the output based on determining the selected output device is generating the output. 
Farmer, as in the rejection of claim 1, discloses using an audio device to provide a warning to a driver when the driver where there is a detected threat. However, Farmer fails to disclose the excepted claim limitations. 
In the similar art of alarm communications systems, Lynch, Abstract, col. 2, lines 20-30, and figure 5, discloses an audio priority assignment circuit. A music tape deck’s output is piped through a console where it feeds a power amplifier and then through loudspeakers. When an alarm event occurs, a relay within the console becomes energized where the music tape deck’s output is no longer fed into the amplifiers and instead, a warning tape deck is switched in. Per col. 5, lines 19-23 discloses muting the output upon the alarm signal occurring. Col 1, lines 44-49 discloses the embodiment of the alarm switch being closed to indicate an emergency condition where the tape recorder (or warning tape deck including a recorded emergency message) is inputted to the power amplifier to indicate a recorded emergency condition. 
The cited “music tape deck” is analogous to the claimed “stereo system” while the cited “warning tape deck” is analogous to the claimed “notification.”
Lynch discloses a known embodiment of prioritizing an alarm event over routine music. One of ordinary skill in the art would have substituted this feature into the 

On claim 6, Farmer and Lynch cite: 
The method of claim 4, further comprising muting the output based on determining the selected output device is generating the output. See the rejection of claim 5 citing Lynch. 

On claim 14, Farmer and Lynch cites: 
The apparatus of claim 13, in which the instructions further cause the apparatus to prioritize the notification over the output based on determining the selected output device is generating the output.  See the rejection of claim 5 which discloses the same subject matter as claim 14 and is rejected for the same reasons articulated in the rejection of claim 5. 
On claim 15, Farmer and Lynch cites: 
The apparatus of claim 13, in which the instructions further cause the apparatus to mute the output based on determining the selected output device is generating the output. See the rejection of claim 6 which discloses the same subject matter as claim 15 and is rejected for the same reasons articulated in the rejection of claim 6.
On claim 20, Farmer and Lynch cites:

Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Farmer et al., U.S. 5,979,586.
On claim 9, Farmer cites: 
The method of claim 1, in which at least one output device of the set of output devices is defined in a driver seat, a front windshield frame, or a steering wheel of the vehicle. 
Farmer, figure 1, discloses the output of the notification signal being outputted in a left or right speaker 16. Furthermore, Farmer, col. 5, lines 23-37, discloses the speakers being mounted in the headrest, dashboard, and headliner.
Farmer doesn’t disclose the output device as any one of the claimed listed items. However, it would have been obvious at the time the claimed invention was filed to include into Farmer the locating of the output device as any one of the claimed locations. 
There are a limited but known number of locations disclosed in a vehicle wherein the cited set of output devices may be placed that are analogous or collocated to locations found in the cited claim. 
Thus, it would have been obvious at the time the claimed invention was filed to try and place the cited speakers into any of the claimed areas based on the known but 
Claim Objections
Claim 4 is objected to for the following reasons: “The method of claim 1, further comprising determining (Which of?) the selected output device(s?) is generating an output based.” The parenthetically enclosed observations with question marks shows some confusion in the claim language which, while not rising to a 35 USC 112(b) issue, requires amending to “read better.” 
Response to Arguments
The applicant’s arguments with respect to the rejection of claim 1 have been carefully reviewed. The amended claim limitations include: “selecting an output device of the set of output devices based on a location of the object in relation to the vehicle, a location of the selected output device corresponding to the location of the object in relation to the vehicle, the notification being limited to the selected output device.” Claims 9 and 17 similar claim the same subject matter. According to the applicant, “Farmer does not limit the output to a speaker that is selected to correspond to the location of the object in relation to the vehicle.” The examiner respectfully disagrees. As was previously disclosed, Farmer, col. 3, lines 35-45 disclosed an embodiment wherein selected speakers 16 are used to provide acoustic wave fronts to make it appear as if a threat vehicle, as disclosed in figure 1, is in the desired sound direction, as disclosed in selected speakers are used to produce wave fronts to give the user a sense of the direction of the threat to the vehicle. The speakers are not required to be in the physical location proximate to the direction of the perceived threat. By nature of the construction of the fixed position of the speakers in the reference as well as the mechanics behind the production of audio wave fronts to mimic the perceived direction of the threat for the driver, the present position of the speakers and the algorithm used to produce these “location wave fronts” is sufficient to meet the claim limitations. 
Conclusion
Applicant's failure to overcome the rejections and applicant’s amendment necessitated the new ground(s) of rejection are presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL J EUSTAQUIO whose telephone number is (571)270-7229.  The examiner can normally be reached on M-F, 9-5 PST unless otherwise noted. If attempts to reach the examiner by telephone are 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        


/NABIL H SYED/Primary Examiner, Art Unit 2683